Title: To Thomas Jefferson from Albert Gallatin, 7 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department 7th August 1802
          
          I have the honor to submit to your consideration the “regulations concerning the Mississipi trade” prepared in pursuance of the act of Congress of the 1st of May last. They were, at my request, digested by the Comptroller under whose immediate superintendence the customs are placed, and have been made, so far as practicable, conformable in their details with the general regulations of that establishment. On examination, I have approved the whole with one single exception, which will be easily distinguished, three lines and half being erased.
          Of the principles there are but two on which any hesitation took place; the one, which was introduced on my suggestion, & contained in the 4th regulation prevents the extension of the priviledges (exemption of duty) to foreign goods imported from the Mississipi to the Atlantic ports. These can only be lead or spanish cotton which being first imported from Spanish Louisiana to Natchez and having there paid the duties should be re-exported to any such atlantic port. It is highly improbable that such re-exportation should take place, and if, in order to ensure an exemption of a double payment of duty to such as may take place, the present regulations were extended to that case, it would open a door to innumerable frauds by the importation of every species of Spanish produce from N. Orleans to the atlantic ports as having paid already duties at Natches.
          The other is that of the 5th regulation which precludes coasting vessels employed in that trade from carrying any foreign goods whatever. The Comptroller apprehended much danger to the revenue from their admission to such trade, and, although I doubt whether that regulation may not substantially exclude coasting vessels altogether from that trade, yet, as they have been heretofore excluded & cannot complain of the proposed arrangement, the proposition is submitted with the others to your consideration.
          The regulations when approved by you, will, with such alterations as you may direct, be transmitted to the several collectors of customs, and immediately carried into effect.
          I have the honor to be with the highest respect Sir Your most obedt. Servt.
          
            Albert Gallatin
          
        